 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Jenghiz Kn Stewart,                               No. CV-18-00247-PHX-GMS
 9
                    Petitioner,                        ORDER
10
     v.
11
12   Charles L. Ryan, et al.,

13                  Respondents.

14          Pending before the Court are Petitioner Jenghiz Kn Stewart’s Petition for Writ of

15   Habeas Corpus (Doc. 1) and United States Magistrate Judge John Z. Boyle’s Report and

16   Recommendation (“R&R”), which recommends that the Court deny the Petition. (Doc.

17   16). Stewart timely filed objections to the R&R. (Doc. 17). For the following reasons,

18   the Court denies the Petition and accepts the R&R.

19                                       BACKGROUND

20          Because no party has objected to the procedural background as set forth in the R&R,

21   the Court adopts the background set forth therein. (Doc. 16 at 2-3).

22          Magistrate Judge Boyle recommends that Stewart’s petition be denied and

23   dismissed with prejudice. (Doc. 16 at 16). Stewart timely objects to three of the Magistrate

24   Judge’s conclusions. (Doc. 17). He argues that Ground Three is not procedurally

25   defaulted. (Id. at 7). He also argues that the Magistrate Judge incorrectly determined that

26   Grounds One and Two lack merit. (Id. at 15). Because the R&R correctly analyzed

27   Stewart’s claims, his petition for habeas corpus will be denied.

28   ///
 1                                  STANDARD OF REVIEW
 2          This court “may accept, reject, or modify, in whole or in part, the findings or
 3   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). “[T]he district judge
 4   must review the magistrate judge’s findings and recommendations de novo if objection is
 5   made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
 6   2003) (en banc) (emphasis in original). District courts are not required to conduct “any
 7   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
 8   U.S. 140, 149 (1985).
 9                                          DISCUSSION
10   I.     Procedural Bar and Exhaustion of State Remedies
11          Stewart initially argues that the Magistrate Judge incorrectly determined that
12   Ground Three of his petition, the vindictive prosecution claim, was procedurally defaulted.
13   (Doc. 17 at 11–12).
14          The writ of habeas corpus affords relief to persons in custody in violation of the
15   Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). Review of
16   Petitions for Habeas Corpus is governed by the Antiterrorism and Effective Death Penalty
17   Act of 1996 (“AEDPA”). 28 U.S.C. § 2244 et seq. For a state prisoner to obtain review
18   of his federal claims in federal court, he must first exhaust all available state remedies. 28
19   U.S.C. § 2254(b)(1)(A).
20          To exhaust state remedies, a prisoner must “fairly present” his claims to the
21   appropriate state court. See Coleman v. Thompson, 501 U.S. 722, 731 (1991) (holding that
22   “a state prisoner’s federal habeas petition should be dismissed if the prisoner has not
23   exhausted available state remedies as to any of his federal claims.”). A prisoner must
24   describe “both the operative facts and the federal legal theory on which his claim is based
25   so that the state courts have a fair opportunity to apply controlling legal principles to the
26   facts bearing upon his constitutional claim.” Castillo v. McFadden, 399 F.3d 993, 999 (9th
27   Cir. 2004) (citations omitted). In Arizona, for non-capital cases, a petitioner does not
28


                                                 -2-
 1   exhaust a claim for purposes of federal review unless he has presented it to the Arizona
 2   Court of Appeals. Id. at 998.
 3          Procedural default occurs when a petitioner has not exhausted a federal habeas claim
 4   by first presenting the claim in state court and is now barred from doing so by the state's
 5   procedural rules (including rules regarding waiver and preclusion). Castille v. Peoples,
 6   489 U.S. 346, 351 (1989). If a state court properly applies a state procedural bar during
 7   post-conviction proceedings that prevents the state court from considering the merits, those
 8   claims are also procedurally defaulted. Davila v. Davis, 137 S.Ct. 2058, 2064 (2017).
 9          In the event of procedural default, habeas review is foreclosed absent a showing of
10   “cause and prejudice.” Reed v. Ross, 468 U.S. 1, 11 (1984). To demonstrate cause, a
11   petitioner must show that “some objective factor external to the defense” impeded his
12   efforts to raise the claim in state court. Davila v. Davis, 137 S. Ct. at 2065 (internal
13   citations and quotations omitted); McCleskey v. Zant, 499 U.S. 467, 493 (1991). “Prejudice
14   is actual harm resulting from the alleged constitutional violation.” Thomas v. Lewis, 945
15   F.2d 1119, 1123 (9th Cir.1992) (internal quotation omitted).
16          A.     State Court Post-Conviction Relief Proceedings
17          In July of 2016, Stewart filed a petition for post-conviction relief in Maricopa
18   County Superior Court. (Doc. 11, Ex. K). There he alleged five separate grounds for relief,
19   including that his sentence was disproportionally long, that the conviction lacked evidence,
20   and that the court was biased against him. (Doc. 11 Ex. N. at 1). On appeal, the Arizona
21   Court of Appeals grouped the five separate grounds into these three general categories. At
22   no point during these appeals did either court address a claim of vindictive prosecution.
23          In his petition before this Court, Stewart alleges that the Petition to Revoke
24   Probation was “an act of vindictive prosecution” by his probation officer, because Stewart
25   had asserted a right to continue in his church ministry.1 While Stewart points to evidence
26   1
        As Magistrate Judge Boyle correctly notes, Stewart’s probation officer was not
     prohibiting him from continuing to attend church. Rather, his probation officer was
27   concerned that he was “running a church,” “soliciting community donations,” and through
     this arrangement he was “associating with individuals who have criminal records without
28   the permission of the Adult Probation Department and violating sex offender treatment
     rules.” (Doc. 11-1, Ex. D, at 28).

                                                -3-
 1   in his post-conviction relief petitions that argues that he was treated unfairly, (Doc. 17 at
 2   4), he did not present “both the operative facts and the federal legal theory” to support his
 3   claim. Castillo, 399 F.3d at 999. In his objections to the R&R, Stewart even acknowledges
 4   that his claim for vindictive relief was “not enumerated within those petitions.” (Doc. 17
 5   at 7). Because Stewart failed to present this claim to the Arizona Court of Appeals, it is
 6   procedurally defaulted. See Castillo, 399 F.3d at 998.
 7          B.     Petitioner Has Not Presented Cause to Excuse His Procedural Default
 8          Stewart fails to demonstrate cause that would forgive his procedural default. He
 9   does not point to any outside factors “external to [his] defense” that impeded him from
10   presenting his claim to the Arizona Court of Appeals. See Davila, 137 S.Ct. at 2064.
11   Stewart possessed all of the relevant facts when he presented his post-conviction relief
12   petition in state court but failed to allege his claim of vindictive prosecution. The Court
13   cannot therefore proceed to the merits of his vindictive prosecution claim.
14   II.    Merits Review of Remaining Claims
15          As for the merits review, Stewart only objects to the Magistrate Judge’s conclusions
16   as to Grounds One and Two (Doc. 17 at 15), but not for Grounds Four, Five or Six.
17   Magistrate Judge Boyle found that none of Stewart’s remaining claims entitled him to
18   relief. (Doc. 16 at 16). Because Stewart objected Magistrate Judge Boyle’s conclusions
19   as to Grounds One and Two only, the Court’s de novo review is limited to those counts.
20          When reviewing habeas claims, a federal court may not grant habeas relief unless
21   the state’s adjudication of the claims resulted in a decision that was contrary to, or involved
22   an unreasonable application of, clearly established federal law as determined by the
23   Supreme Court, or resulted in a decision that was based on an unreasonable determination
24   of the facts in light of the evidence presented in the state court proceedings. 28 U.S.C. §
25   2254(d)(1); see Robertson v. Pichon, 849 F.3d 1173, 1182 (9th Cir. 2017). “This is a
26   difficult to meet and highly deferential standard for evaluating state-court rulings, which
27   demands that state-court decisions be given the benefit of the doubt.” Cullen v. Pinholster,
28   563 U.S. 170, 181 (2011) (internal citations and quotations omitted). Review of a prior


                                                  -4-
 1   state court decision under § 2254(d)(1) by a federal court is limited to the record “before
 2   the state court that adjudicated the claim on the merits.” Id. “When reviewing state criminal
 3   convictions on collateral review, federal judges are required to afford state courts due
 4   respect by overturning their decisions only when there could be no reasonable dispute that
 5   they were wrong.” Woods v. Donald, 135 S.Ct. 1372, 1376 (2015).
 6                  A.    Disproportionate and Unfair Sentence
 7            In his petition, Stewart argues that his sentence was disproportionate when
 8   considering the actual probation violations he committed, and that his sentence was also
 9   generally unfair in light of those violations. To prevail, Stewart must establish either that
10   the Court of Appeals decision was unreasonable considering clearly established Supreme
11   Court precedent, or that the decision rested upon an unreasonable determination of the
12   facts.
13            Generally, outside of the capital context, “successful challenges to the
14   proportionality of particular sentences have been exceedingly rare.” Rummel v. Estelle,
15   445 U.S. 263, 272 (1980). And even without the benefit of AEDPA’s deferential standard
16   of review, trial courts typically have broad discretion in sentencing so long as they impose
17   sentences within the bounds of the statute. See, e.g., United States v. Garrett, 680 F.2d
18   650, 652 (9th Cir. 1982) (“The matter of sentencing is within the discretion of the
19   sentencing judge and is generally not reversible as long as the sentence falls within the
20   bounds set by statute.”); United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.
21   2009) (“The weight to be given the various factors in a particular case is for the discretion
22   of the district court.”). The sentence that was imposed here was the presumptive sentence
23   under the statute, and the Court considered the evidence presented concerning it that
24   included Stewart’s own testimony about the severity of his actions. (Doc. 11-1 Ex. D).
25   Stewart fails to demonstrate that the Arizona Court of Appeals decision to uphold his
26   sentence involved an unreasonable application of Supreme Court precedent as to the
27   proportionality or fairness of his sentence.
28   ///


                                                    -5-
 1                                         CONCLUSION
 2          Magistrate Judge Boyle correctly determined that Stewart’s vindictive prosecution
 3   claim was procedurally barred, and that his remaining claims failed on the merits.
 4   Therefore,
 5          IT IS ORDERED that Magistrate Judge Boyle’s R&R (Doc. 16) is adopted.
 6          IT IS FURTHER ORDERED denying and dismissing with prejudice the
 7   Petitioner’s Petition for the Writ of Habeas Corpus (Doc. 1).
 8          IT IS FURTHER ORDERED that the request for a Certificate of Appealability
 9   and leave to proceed in forma pauperis on appeal is DENIED because dismissal of the
10   Petition is justified by a plain procedural bar and jurists of reason would not find the ruling
11   debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
12          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action
13   and enter judgment accordingly.
14          Dated this 1st day of March, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
